DETAILED ACTION

Acknowledgments

The present application is being examined under the pre-AIA  first to invent provisions.
This action is in reply to the RCE, amendment, and response filed on 12/03/2020.
Claims 9, 14, and 18 have been amended.
Claims 27-32 have been added.
Claims 1-8 and 20-22 have been canceled.
Claims 9-19 and 23-32 are currently pending and have been examined.

Allowable Subject Matter

Claims 28 and 31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.













Claim Interpretation

After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.

Terms such as “when”, “if”, “only if”, “on the condition”, “in the event” and “in a case where” are representative of optional limitations; therefore, optional or conditional language do not narrow the claims because they can always be omitted. 

Statement of Statutory Basis, 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph

The following is a quotation of 35 U.S.C. 112(f): 

(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.









Response to Arguments

Applicant’s arguments received 12/03/2020 with respect to the prior art rejections have been considered but are moot in view of the new ground(s) of rejection.  However, in an effort to elucidate the applicability of the selected prior art, the Examiner has provided a riposte to the Applicant’s arguments.  
Arguments and assertions with regard to the added and amended limitations are addressed in the updated rejections below.
Applicant asserts that RAMER does not teach and is silent with regard to a relational database.  The Examiner respectfully disagrees and points to paragraph 0087 of RAMER.
With regard to the combination of RAMER/KONIGSTEIN/BATAYNEH, it appears as if the Applicant is attacking the references in a piecewise fashion, instead of in combination, as intended by the Examiner and as shown above in the rejections under 35 USC § 103(a).  After careful review of the original specification, the Examiner is unable to locate any lexicographic definitions with the required clarity, deliberateness, and precision.  See MPEP §2111.01 IV.  As such, the Examiner is constructing the words, terms, and phrases in the claims limitations plainly, and giving each a reasonably broad interpretation that one of ordinary skill in the art at the time of the invention was conceived would assign.  In summary, the Examiner has taken the broadest and most reasonable interpretation of the claim limitations as written, in light of the specification.  Although the specification may contain recitations of intended use, alternative points of view and subjective interpretative differences between the prior art of record and the present invention as premeditated, it is the claims themselves that are given patentable weight only inasmuch as they are constructed.  Because the claimed invention has been painted with the broad stroke of petitioning for limitations that encompasses more than is asserted in the Applicant’s claims, the prior art of record continues to fully discloses the Applicant’s inventions as claimed.





Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

s 9-13, 23, and 24 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramer et al. (USPGP 2007/0061363 A1) hereinafter RAMER, in view of Koningstein et al. (USPGP 2006/0149710 A1), hereinafter KONIGSTEIN, and further in view of Batayneh - Location Management in Wireless Data Networks (April 21, 2006), hereinafter BATAYNEH, and further in view of Traynor (USPGP 2007/0291473 A1), hereinafter TRAYNOR.

Claim 9:
RAMER as shown below discloses the following limitations:
providing a…fixed-in-place location establishing device comprising a microprocessor, operating system, memory, and wireless broadcast module; (see at least paragraphs 0007, 0009, 0109 – location, GPS, beacon; 0106 - wireless communication facility; Figure 1 as well as associated and related text)
each said Tilz identified by its own IP address, each said Tilz further comprising a relational database further comprising a plurality of metadata identified datasets; (see at least paragraphs 0185, 0196, 0208,  0808– detailed item description equivalent to TILZ including elements of a content index, metadata, IP address, relational database, nodes)
broadcasting by the fixed-in-place location establishing device a plurality of said Tilz IP address and a plurality of Tilz metadata, to an external by a computing device; (see at least paragraph 0389 – detailed item description equivalent to TILZ; paragraphs 0068, 0177 – broadcasting; 0069 – user wireless platform )
receiving, using said broadcast module,  from said external computing device, a request for a particular IP address and metadata identified dataset from among the plurality of datasets; (see at least paragraphs 0099 and 0103 – explicit query entered by the user of the mobile device)
transmitting by said fixed-in-place location establishing device, said particular metadata  identified dataset to said external computing device via local wireless means. (see at least paragraphs 0005, 0057, 0058 – cell phone, mobile phone, etc.)
RAMER does not specifically disclose the fixed-in-place location establishing device further comprising a plurality of Tilz stored in said memory.  KONIGSTEIN, however, in at least paragraph 0036 discloses a content-relevant ad server which delivers advertisements to user devices, which is equivalent to TILZ. In RAMER with the technique of KONIGSTEIN because, “Interactive advertising provides opportunities for advertisers to target their ads to a receptive audience.  That is, targeted ads are more likely to be useful to end users since the ads may be relevant to a need inferred from some user activity (e.g., relevant to a user's search query to a search engine, relevant to content in a document requested by the user, etc.).  Query keyword relevant advertising has been used by search engines.  The AdWords advertising system by Google of Mountain View, Calif.  is one example of query keyword relevant advertising… When ads are to be served using some measure of their relevance to document, relevance information about the document is needed.  Such relevance information may be determined from information intrinsic to the document, such as content extracted from the document.  For example, concepts or topics may be determined using the content of the document.  The document may also be assigned to one or more clusters… it would be useful to expand and/or refine document and/or category relevance information.  More generally, it would be useful to associate features with entities, such as documents, categories, etc. It would also be useful to score (e.g., weight) such associations.” (KONIGSTEIN: paragraphs 0004-0007). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In addition, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of RAMER/KONIGSTEIN does not specifically disclose broadcasting and transmitting particular data, location information, or metadata per se.  BATAYNEH, however, in at least section 5.3 discloses nodes that broadcast information and data.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to RAMER/KONIGSTEIN with the technique of BATAYNEH because, “Interactive advertising provides opportunities for advertisers to target their ads to a receptive audience.  That is, targeted ads are more likely to be useful to end users since the ads may be relevant to a need inferred from some user activity (e.g., relevant to a user's search query to a search engine, relevant to content in a document requested by the user, etc.).  Query keyword relevant advertising has been used by search engines.  The AdWords advertising system by Google of Mountain View, Calif.  is one example of query keyword relevant advertising… When ads are to be served using some measure of their relevance to document, relevance information about the document is needed.  Such relevance information may be determined from information intrinsic to the document, such as content extracted from the document.  For example, concepts or topics may be determined using the content of the document.  The document may also be assigned to one or more clusters… it would be useful to expand and/or refine document and/or category relevance information.  More generally, it would be useful to associate features with entities, such as documents, categories, etc. It would also be useful to score (e.g., weight) such associations.” (KONIGSTEIN: paragraphs 0004-0007). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In addition, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of RAMER/KONIGSTEIN/BATAYNEH does not specifically disclose …a compact, secure, waterproof, weatherproof and any of battery and solar-powered… TRAYNOR, however, in at least paragraphs 0026, 0039, 0208, 0248, 0256, 0258, 0312, 0324, Figures 17b, 17c, 21b as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use RAMER/KONIGSTEIN/BATAYNEH with the technique of TRAYNOR because, “Interactive advertising provides opportunities for advertisers to target their ads to a receptive audience.  That is, targeted ads are more likely to be useful to end users since the ads may be relevant to a need inferred from some user activity (e.g., relevant to a user's search query to a search engine, relevant to content in a document requested by the user, etc.).  Query keyword relevant advertising has been used by search engines.  The AdWords advertising system by Google of Mountain View, Calif.  is one example of query keyword relevant advertising… When ads are to be served using some measure of their relevance to document, relevance information about the document is needed.  Such relevance information may be determined from information intrinsic to the document, such as content extracted from the document.  For example, concepts or topics may be determined using the content of the document.  The document may also be assigned to one or more clusters… it would be useful to expand and/or refine document and/or category relevance information.  More generally, it would be useful to associate features with entities, such as documents, categories, etc. It would also be useful to score (e.g., weight) such associations.” (KONIGSTEIN: paragraphs 0004-0007). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, outdoor beacon technology is demonstrated to include weather resistant construction and methods for powering the device.  







Claims 10 and 11:
The combination of RAMER/KONIGSTEIN/BATAYNEH/TRAYNOR discloses the limitations as shown in the rejections above.  RAMER
broadcasting the plurality of Tilz and transmitting the identified particular dataset are is effected via Bluetooth.  
broadcasting said plurality of Tilz IP addresses and transmitting said particular metadata identified dataset are via a wireless protocol.  
See at least paragraphs 0054, 0057, and 0109.

Claims 12 and 13:
The combination of RAMER/KONIGSTEIN/BATAYNEH/TRAYNOR discloses the limitations as shown in the rejections above.  RAMER further discloses:
said datasets comprise profiles of any of objects, people, or future actions.  
said profiles are stored in Tilz metadata identified datasets.  
See at least paragraphs 0353 and 0389.

Claims 23 and 24:
The combination of RAMER/KONIGSTEIN/BATAYNEH/TRAYNOR discloses the limitations as shown in the rejections above.  RAMER further discloses:
at least some Tilz further comprise other tiles. (see at least paragraphs 0185, 0196, 0208,  0808– detailed item description equivalent to TILZ including elements of a content index, metadata, IP address, relational database, nodes)
any of said datasets and said Tilz comprise profiles, and said profiles are user-created and managed profiles. (see at least paragraphs 0185, 0196, 0208,  0808– detailed item description equivalent to TILZ including elements of a content index, metadata, IP address, relational database, nodes)



Claims 27 and 29:
The combination of RAMER/KONIGSTEIN/BATAYNEH/TRAYNOR discloses the limitations as shown in the rejections above.  RAMER further discloses:
at least some of said Tilz are further linked to other Tilz to form a Tilz construct according to any of content or topics of their respective metadata identified datasets; and
further transmitting by said fixed-in-place location establishing device, data from at least one linked Tilz to said external computing device.
said fixed-in-place location establishing device further comprises a GPS receiver;
wherein said fixed-in-place location establishing device further uses said GPS receiver to automatically determine its location, thereby producing location data; and
further transmitting, by said fixed-in-place location establishing device, said location data to said external computing device;
wherein said external computing device uses said location data to determine any of which particular IP address or metadata identified dataset to request.
See at least paragraphs 0054, 0057, and 0109, 0218, 0250, 0282.













Claims 14-19, 25, and 26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Ramer et al. (USPGP 2007/0061363 A1) hereinafter RAMER, in view of Koningstein et al. (USPGP 2006/0149710 A1), hereinafter KONIGSTEIN, further in view of Dawson (USPGP 2007/0150073 A1), hereinafter DAWSON, and further in view of Batayneh - Location Management in Wireless Data Networks (April 21, 2006), hereinafter BATAYNEH, and further in view of Traynor (USPGP 2007/0291473 A1), hereinafter TRAYNOR.

Claim 14:
RAMER as shown below discloses the following limitations:
said fixed in place location establishing device further comprises a plurality of Tilz stored in memory (see at least paragraphs 0007, 0009, 0109 – location, GPS, beacon; 0106 - wireless communication facility)
each Tilz identified by its own IP address, each of said Tilz further comprising a relational database further comprising a plurality of metadata tag identified datasets; (see at least paragraphs 0185, 0196, 0208,  0808– detailed item description equivalent to TILZ including elements of a content index, metadata, IP address, relational database, nodes)
wherein at least one dataset comprises a metadata tag indicating a profile of the wants and needs of a user of the said external  computing device; (see at least paragraphs 0077 – community tagging; 0110 – personally identifiable data; 0131 – part-of speech tag in a query)
detecting, via said external computing device one or more datasets containing a metadata tag identified matching dataset broadcast by said  fixed-in-place location establishing device;; (see at least paragraph 0007 – matching content; 0389 – detailed item description equivalent to TILZ; paragraphs 0068, 0177 – broadcasting; 0069 – user wireless platform
transmitting, by the said external  computing device, a request for the metadata tag identified matching dataset to the fixed-in-place location establishing device; (see at least paragraphs 0005; 0057, 0058 – cell phone, mobile phone, etc.)
adjudicating, by the said external computing device in communication with the fixed-in-place location establishing/ device(s)-the terms of service for the identified matching dataset(s); (see at least paragraph 0071 – purchase of physical goods, credit card information, adding goods, transactions)
receiving by the said external  computing device the metadata tag identified matching dataset(s) from the fixed-in-place location establishing device(s). (see at least paragraphs 0005; 0057, 0058 – cell phone, mobile phone, etc; 0099 and 0103 – explicit query entered by the user of the mobile device)
RAMER does not specifically disclose the fixed-in-place location establishing device comprising a plurality of Tilz.  KONIGSTEIN, however, in at least paragraph 0036 discloses a content-relevant ad server which delivers advertisements to user devices, which is equivalent to TILZ. In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize RAMER with the technique of KONIGSTEIN because, “Interactive advertising provides opportunities for advertisers to target their ads to a receptive audience.  That is, targeted ads are more likely to be useful to end users since the ads may be relevant to a need inferred from some user activity (e.g., relevant to a user's search query to a search engine, relevant to content in a document requested by the user, etc.).  Query keyword relevant advertising has been used by search engines.  The AdWords advertising system by Google of Mountain View, Calif.  is one example of query keyword relevant advertising… When ads are to be served using some measure of their relevance to document, relevance information about the document is needed.  Such relevance information may be determined from information intrinsic to the document, such as content extracted from the document.  For example, concepts or topics may be determined using the content of the document.  The document may also be assigned to one or more clusters… it would be useful to expand and/or refine document and/or category relevance information.  More generally, it would be useful to associate features with entities, such as documents, categories, etc. It would also be useful to score (e.g., weight) such associations.” (KONIGSTEIN: paragraphs 0004-0007). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In addition, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of RAMER/KONIGSTEIN do not specifically disclose terms of service.  DAWSON, however, in at least paragraph 0038 discloses terms of service agreements, and pre-authorization agreements such as payments and usage terms.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to RAMER/KONIGSTEIN with the technique of DAWSON because, “Machine owners may be concerned with various aspects of machine operation, such as machine performance, operator conduct (e.g., abuse, productivity, etc.), efficiency, machine health, etc. In some cases, such as with machines under a service contract, the administrator of such a contract may be particularly concerned with operator compliance with usage terms of the contract.  The same or similar types of monitoring equipment that are used to regulate performance of a machine may also be used to record operating conditions data that may be used to monitor the various aspects of machine operation mentioned above.  Data acquisition such as this may be used to determine how much or in what way a machine is being used.” (DAWSON: paragraph 0003). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
The combination of RAMER/KONIGSTEIN/DAWSON does not specifically disclose broadcasting and transmitting particular data, location information, or metadata per se.  BATAYNEH, however, in at least section 5.3 discloses nodes that broadcast information and data.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMER/KONIGSTEIN/DAWSON with the technique of BATAYNEH because, “Interactive advertising provides opportunities for advertisers to target their ads to a receptive audience.  That is, targeted ads are more likely to be useful to end users since the ads may be relevant to a need inferred from some user activity (e.g., relevant to a user's search query to a search engine, relevant to content in a document requested by the user, etc.).  Query keyword relevant advertising has been used by search engines.  The AdWords advertising system by Google of Mountain View, Calif.  is one example of query keyword relevant advertising… When ads are to be served using some measure of their relevance to document, relevance information about the document is needed.  Such relevance information may be determined from information intrinsic to the document, such as content extracted from the document.  For example, concepts or topics may be determined using the content of the document.  The document may  it would be useful to expand and/or refine document and/or category relevance information.  More generally, it would be useful to associate features with entities, such as documents, categories, etc. It would also be useful to score (e.g., weight) such associations.” (KONIGSTEIN: paragraphs 0004-0007). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In addition, the prior art of record differs from the claimed invention only by the substitution of some components.  However, the substituted components were undoubtedly known in the art at the time of the invention, and the technical ability existed to substitute the components as claimed and the result of the substitution is predictable.  (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).
The combination of RAMER/KONIGSTEIN/DAWSON/BATAYNEH does not specifically disclose providing a compact, secure, waterproof weatherproof and any of battery and solar-powered fixed-in-place location establishing device comprising a microprocessor, operating system, memory, and wireless broadcast module.  TRAYNOR, however, in at least paragraphs 0026, 0039, 0208, 0248, 0256, 0258, 0312, 0324, Figures 17b, 17c, 21b as well as associated and related text does.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMER/KONIGSTEIN/DAWSON/BATAYNEH with the technique of TRAYNOR because, “Interactive advertising provides opportunities for advertisers to target their ads to a receptive audience.  That is, targeted ads are more likely to be useful to end users since the ads may be relevant to a need inferred from some user activity (e.g., relevant to a user's search query to a search engine, relevant to content in a document requested by the user, etc.).  Query keyword relevant advertising has been used by search engines.  The AdWords advertising system by Google of Mountain View, Calif.  is one example of query keyword relevant advertising… When ads are to be served using some measure of their relevance to document, relevance information about the document is needed.  Such relevance information may be determined from information intrinsic to the document, such as content extracted from  it would be useful to expand and/or refine document and/or category relevance information.  More generally, it would be useful to associate features with entities, such as documents, categories, etc. It would also be useful to score (e.g., weight) such associations.” (KONIGSTEIN: paragraphs 0004-0007). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  In this case, outdoor beacon technology is demonstrated to include weather resistant construction and methods for powering the device.  



.






Claims 15-18:
The combination of RAMER/KONIGSTEIN/DAWSON/BATAYNEH/TRAYNOR discloses the limitations as shown above.  DAWSON further discloses:
said terms of service for said metadata tag identified matching dataset(s) include authorization prior to dataset transmission.  
said terms of service for said metadata tag identified matching dataset(s) include authentication prior to dataset receipt.  
said terms of service for said metadata tag identified matching dataset(s) include monetary or other value payment prior to transmission.  
said metadata tag identified matching datasets are comprise profiles any of objects, people, or future actions.
See at least paragraph 0038 - terms of service agreements, and pre-authorization agreements such as payments and usage terms.  In the competitive business climate, there is a profit-driven motive to maximize the profitability of goods and services that are provided or marketed to customers. Enterprises typically use business planning to make decisions in order to maximize profits.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to combine/modify the method of RAMER/KONIGSTEIN with the technique of DAWSON because, “Machine owners may be concerned with various aspects of machine operation, such as machine performance, operator conduct (e.g., abuse, productivity, etc.), efficiency, machine health, etc. In some cases, such as with machines under a service contract, the administrator of such a contract may be particularly concerned with operator compliance with usage terms of the contract.  The same or similar types of monitoring equipment that are used to regulate performance of a machine may also be used to record operating conditions data that may be used to monitor the various aspects of machine operation mentioned above.  Data acquisition such as this may be used to determine how much or in what way a machine is being used.” (DAWSON: paragraph 0003). Moreover, each of the elements claimed are all shown by the prior art of record but not combined as claimed.  However, the technical ability exists to combine the elements as claimed and the results of the combination are predictable.  Therefore, when combined, the elements perform the same function as they did separately. (KSR v. Teleflex, 127 S. Ct. 1727 (2007)).  
Claim 19:
The combination of RAMER/KONIGSTEIN/DAWSON/BATAYNEH/TRAYNOR discloses the limitations as shown in the rejections above.  RAMER further discloses said profiles are stored in a proprietary file type readable by mobile devices. See at least paragraphs 0353 and 0389.

Claims 25 and 26:
The combination of RAMER/KONIGSTEIN/DAWSON/BATAYNEH/TRAYNOR discloses the limitations as shown in the rejections above.  RAMER
at least some Tilz further comprise other tiles. (see at least paragraphs 0185, 0196, 0208,  0808– detailed item description equivalent to TILZ including elements of a content index, metadata, IP address, relational database, nodes)
any of said datasets and said Tilz comprise profiles, and said profiles are user-created and managed profiles. (see at least paragraphs 0185, 0196, 0208,  0808– detailed item description equivalent to TILZ including elements of a content index, metadata, IP address, relational database, nodes)

Claims 30 and 32:
The combination of RAMER/KONIGSTEIN/BATAYNEH/TRAYNOR discloses the limitations as shown in the rejections above.  RAMER further discloses:
at least some of said Tilz are further linked to other Tilz to form a Tilz construct according to any of content or topics of their respective metadata identified datasets; and
further transmitting by said fixed-in-place location establishing device, data from at least one linked Tilz to said external computing device.
said fixed-in-place location establishing device further comprises a GPS receiver;
wherein said fixed-in-place location establishing device further uses said GPS receiver to automatically determine its location, thereby producing location data; and
further transmitting, by said fixed-in-place location establishing device, said location data to said external computing device;
wherein said external computing device uses said location data to determine any of which particular IP address or metadata identified dataset to request.
See at least paragraphs 0054, 0057, and 0109, 0218, 0250, 0282.

























Examiner’s Note – Electronic Communications

The U.S. Patent & Trademark Office’s (USPTO) policy regarding communications between examiners and Applicant s via the internet is set forth in MPEP 502.03: 
“Without a written authorization by Applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122... Where a written authorization is given by the Applicant, communications via Internet e-mail...may be used. In such case, a printed copy of the Internet email communications MUST be ... entered in the patent application file.”

In addition, Article 8 of the Patent Internet Usage Policy (which is reproduced in MPEP §502.03, subsection V) states in part:
“Internet e-mail shall NOT be used to conduct an exchange of communications similar to those exchanged during telephone or personal interviews unless a written authorization has been given under Patent Internet Usage Policy Article 5 to use Internet e-mail. In such cases, a paper copy of the Internet e-mail contents MUST be made and placed in the patent application file...in the same manner as an Examiner Interview Summary Form is entered.”

The Office has a policy of only communicating with the Applicant s by email, calendar/scheduler applications, or video conferencing tools with Applicant’s informed consent. As noted in Article 6 of the Patent Internet Usage Policy, “[t]he misrepresentation of a sender's identity (i.e., spoofing) is a known risk when using electronic communications. Therefore, Patent Organization users have an obligation to be aware of this risk and conduct their Internet activities in compliance with established procedures.” Office employees are not permitted to communicate with Applicant s regarding a patent application via Internet e-mail unless there is written authorization by the Applicant s in the application file. Applicant is encouraged to submit form PTO/SB/439 to accommodate email correspondence.

CONCLUSION

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

MATHWORKS.  Mapping Toolbox User’s guide. (July 15, 2002).  Retrieved online 01/29/2021.  
http://cda.psych.uiuc.edu/matlab_pdf/map_ug.pdf
The Mapping Toolbox provides a comprehensive set of functions and graphical user interfaces for building map displays and performing geospatial data analysis in MATLAB. You can create map displays that combine data from multiple modalities and display them in their correct spatial relationships. The toolbox supports standard analyses, such as line-of-sight calculations on terrain data or geographic computations that account for the curvature of the Earth’s surface. Most of the functions in the Mapping Toolbox are written in the open MATLAB language. This means that you can inspect the algorithms, modify the source code, create your own custom functions, and automate frequently performed tasks.”














Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to James A. Reagan (james.reagan@uspto.gov) whose telephone number is 571.272.6710.  The Examiner can normally be reached Monday through Friday from 10 AM to 6 PM.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, KAMBIZ ABDI can be reached at 571.272.6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair .  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).
Any response to this action should be mailed to:
Commissioner for Patents 
PO Box 1450
Alexandria, Virginia 22313-1450
or faxed to 571-273-8300.
Hand delivered responses should be brought to the United States Patent and Trademark Office Customer Service Window:
Randolph Building
401 Dulany Street
Alexandria, VA 22314.

/JAMES A REAGAN/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        
james.reagan@uspto.gov
571.272.6710 (Office)
571.273.6710 (Desktop Fax)